 


110 HR 69 IH: Disability Benefit Fairness Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 69 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. McIntyre introduced the following bill; which was referred to the  Committee on Ways and Means 
 
A BILL 
To amend title II of the Social Security Act to eliminate the 5-month waiting period for entitlement to disability benefits and to eliminate reconsideration as an intervening step between initial benefit entitlement decisions and subsequent hearings on the record on such decisions. 
 
 
1.Short titleThis Act may be cited as the Disability Benefit Fairness Act of 2007. 
2.Elimination of 5-month waiting period for benefits based on disability 
(a)Disability insurance benefits 
(1)In generalThe first sentence of section 223(a)(1) of the Social Security Act (42 U.S.C. 423(a)(1)) is amended by striking (i) for each month and all that follows through the first month in which he is under such disability and inserting the following: for each month beginning with the first month during all of which such individual is under a disability and in which such individual becomes so entitled to such insurance benefits. 
(2)Waiting period eliminated from determination of benefit amount 
(A)In generalThe first sentence of section 223(a)(2) of such Act (42 U.S.C. 423(a)(2)) is amended by striking in— and all that follows through and as though and inserting the following: in the first month for which such individual becomes entitled to such disability insurance benefits, and as though. 
(B)Conforming amendmentThe second sentence of section 223(a)(2) of such Act (42 U.S.C. 423(a)(2)) is amended by striking subparagraph (A) or (B) of such sentence, as the case may be and inserting such sentence. 
(3)Elimination of defined term 
(A)In generalSection 223(c)(2) of such Act is repealed. 
(B)Conforming amendments 
(i)The heading of section 223(c) of such Act (42 U.S.C. 423(c)) is amended to read as follows: Definition of Insured Status. 
(ii)Section 223(c)(1) of such Act (42 U.S.C. 423(c)(1)) is amended by striking For purposes of subparagraph (B) of this paragraph, when the number of quarters in the last sentence and inserting the following: 
 
(2)In applying paragraph (1)(B), when the number of quarters. 
(b)Widow’s insurance benefits based on disability 
(1)In generalSection 202(e)(1)(F) of such Act (42 U.S.C. 402(e)(1)(F)) is amended to read as follows: 
 
(F)if she satisfies subparagraph (B) by reason of clause (ii) thereof, the first month during all of which she is under a disability and in which she becomes so entitled to such insurance benefits,. 
(2)Elimination of defined termSection 202(e) of such Act (42 U.S.C. 402(e)) is amended— 
(A)by striking paragraph (5); and 
(B)by redesignating paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7), respectively. 
(c)Widower’s insurance benefits based on disability 
(1)In generalSection 202(f)(1)(F) of such Act (42 U.S.C. 402(f)(1)(F)) is amended to read as follows: 
 
(F)if he satisfies subparagraph (B) by reason of clause (ii) thereof, the first month during all of which he is under a disability and in which he becomes so entitled to such insurance benefits,. 
(2)Elimination of defined termSection 202(f) of such Act (42 U.S.C. 402(f)) is amended— 
(A)by striking paragraph (5); and 
(B)by redesignating paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7), respectively. 
(d)Elimination of waiting period for commencement of periods of disabilitySection 216(i)(2)(A) of such Act (42 U.S.C. 416(i)(2)(A)) is amended by striking , but only and all that follows and inserting a period. 
(e)Effective datesThe amendments made by subsection (a) shall apply only with respect to benefits under section 223 of the Social Security Act, or under section 202 of such Act on the basis of the wages and self-employment income of an individual entitled to benefits under such section 223, for months after the third month following the month in which this Act is enacted. The amendments made by subsections (b) and (c) shall apply only with respect to benefits based on disability under subsection (e) or (f) of section 202 of the Social Security Act (42 U.S.C. 402) for months after the third month following the month in which this Act is enacted. The amendment made by subsection (d) shall apply only with respect to applications for disability determinations filed under title II of the Social Security Act on or after the 90th day following the date of the enactment of this Act. 
3.Elimination of reconsideration in the review process governing decisions on benefit entitlement 
(a)In generalSection 205(b)(1) of the Social Security Act (42 U.S.C. 405(b)(1)) is amended by adding at the end the following new sentence: Opportunity for a hearing under this title in accordance with this subsection with respect to any initial decision or determination under this title shall be available without any requirement for intervening reconsideration.. 
(b)Conforming amendmentsSection 205(b) of such Act is amended— 
(1)by striking paragraph (2); and 
(2)by redesignating paragraph (3) as paragraph (2). 
(c)Effective dateThe amendments made by this section shall apply with respect to initial decisions and determinations (subject to opportunity for a hearing to the extent provided under section 205(b) of the Social Security Act) issued after 1 year after the date of the enactment of this Act. 
 
